Case 1:21-cv-00237-RJJ-SJB ECF No. 10, PageID.120 Filed 03/11/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



CHRISTOPHER JAMES SCHOLTES,

                    Plaintiff,                         Case Number: 21-10239
                                                       Honorable Paul D. Borman
v.

MICHIGAN DEPARTMENT OF
JUSTICE, ET AL.,

                    Defendants.
                                         /

      OPINION AND ORDER DISMISSING DEFENDANT MICHIGAN
 DEPARTMENT OF JUSTICE AND TRANSFERRING CASE TO THE UNITED
 STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

      Plaintiff Christopher James Scholtes filed a pro se civil rights complaint pursuant

to 42 U.S.C. § 1983. (ECF No. 1.) Scholtes is a pretrial detainee currently confined at the

Van Buren County Jail in Paw Paw, Michigan. The Court granted him leave to proceed

without prepayment of the filing fee under 28 U.S.C. § 1915(a). (ECF No. 7.)

      Scholtes’ complaint raises claims related to his confinement at the Van Buren

County Jail. He names as defendants the Michigan Department of Justice and seven Van

Buren County Jail defendants: Sheriff Daniel Abbott, Lieutenant Manuel Delarosa, Deputy

Mark Curtis, Deputy Darin Menitink, Dr. Nisha Chellam, Nurse Roselynn Hickmott, and

Sergeant Mike Shannon.
Case 1:21-cv-00237-RJJ-SJB ECF No. 10, PageID.121 Filed 03/11/21 Page 2 of 4




       For the reasons stated, the Court will dismiss Defendant Michigan Department of

Justice and transfer this case to the United States District Court for the Western District of

Michigan.

I. STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), the Court is required to screen

an in forma pauperis complaint before service and dismiss the complaint in whole or in

part if the Court determines that the action is frivolous or malicious, fails to state a claim

upon which relief can be granted, or seeks monetary relief against a defendant who is

immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). A

complaint is frivolous if it lacks an arguable basis either in law or in fact. See Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989). A pro

se complaint should be liberally construed and held to a “less stringent standard” than one

drafted by an attorney, but must still plead facts sufficient to show a legal wrong has been

committed for which the plaintiff may be granted relief. Haines v. Kerner, 404 U.S. 519,

520 (1972).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) he or she

was deprived of a right, privilege, or immunity secured by the federal Constitution or laws

of the United States, and (2) the deprivation was caused by a person acting under color of

state law. See Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Brock v. McWherter,

94 F.3d 242, 244 (6th Cir. 1996).




                                              2
Case 1:21-cv-00237-RJJ-SJB ECF No. 10, PageID.122 Filed 03/11/21 Page 3 of 4




II. DISCUSSION

A. Eleventh Amendment Immunity

       Scholtes names the Michigan Department of Justice as a defendant. The Eleventh

Amendment bars suits against a state or one of its agencies or departments unless the state

has consented to suit. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984). “The state of Michigan...has not consented to being sued in civil rights actions in

the federal courts,” Johnson v. Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004), and

“Congress did not intend to abrogate the states’ Eleventh Amendment immunity by passing

section 1983.” Thiokol Corp. v. Dep't of Treasury, 987 F.2d 376, 383 (6th Cir. 1993) (citing

Quern v. Jordan, 440 U.S. 332 (1979)). Eleventh Amendment immunity “bars all suits,

whether for injunctive, declaratory or monetary relief against a state and its agencies.”

McCormick v. Miami University, 693 F.3d 654, 661 (6th Cir. 2012) (quotation omitted).

The Court will dismiss the Michigan Department of Justice from this action because it is

immune from suit under § 1983.

B. Venue

       The proper venue for civil actions in which jurisdiction is not based on diversity of

citizenship is the judicial district where: (1) any defendant resides if all defendants reside

in the same state; (2) a substantial part of the events or omissions giving rise to the claim

occurred or a substantial part of the property in question is situated; or (3) any defendant

is subject to the court’s personal jurisdiction if there is no other district in which plaintiff

may bring the action. See 28 U.S.C. § 1391(b). Public officials “reside” in the county

where they serve. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972). “[T]he court

                                               3
Case 1:21-cv-00237-RJJ-SJB ECF No. 10, PageID.123 Filed 03/11/21 Page 4 of 4




must determine whether the case falls within one of the three categories set out in §

1391(b). If it does, venue is proper; if it does not, venue is improper, and the case must be

dismissed or transferred under § 1406(a).” Atlantic Marine Const. Co. v. U.S. Dist. Court

for W. Dist. Of Texas, 571 U.S. 49, 55 (2013). If venue is improper in the district where a

case is filed, but would be proper in another district, “a district court has the power to sua

sponte transfer [the] case” under section 1406(a). Cosmichrome, Inc. v. Spectra Chrome,

LLC, 504 F. App’x 468, 472 (6th Cir. 2012).

       The remaining defendants reside in Paw Paw, Michigan which lies in Van Buren

County. The actions giving rise to this action occurred in the Van Buren County Jail. Van

Buren County is located in the Western District of Michigan. See 28 U.S.C. § 102(b)(1).

Venue is therefore more proper in the United States District Court for the Western District

of Michigan and that District is a more convenient forum for this action.

III. CONCLUSION

       For the reasons stated, IT IS ORDERED that defendant Michigan Department of

Justice is DISMISSED from this action.

       IT IS FURTHER ORDERED that the Clerk of the Court shall transfer this case to

the United States District Court for the Western District of Michigan.

       SO ORDERED.

                                           s/Paul D. Borman
                                           PAUL D. BORMAN
                                           UNITED STATES DISTRICT JUDGE
Dated: March 11, 2021




                                              4
